Citation Nr: 0120736	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  00-07 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether a July 1968 rating decision denying service 
connection for the cause of the veteran's death was clearly 
and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
December 1954.  He is deceased, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  A July 1999 rating decision had 
granted service connection for the cause of the veteran's 
death, effective from May 1997.  The appellant alleged that 
she was entitled to an earlier effective date because the 
original rating decision denying this claim in 1968 contained 
clear and unmistakable error (CUE), and her CUE claim was 
denied in August 1999.  In April 2001, a hearing was held 
before the undersigned.


FINDING OF FACT

The July 1968 rating decision was supported by the evidence 
then of record and in accordance with the law.


CONCLUSION OF LAW

A valid claim of clear and unmistakable error has not been 
raised with respect to a July 1968 rating decision.  
38 U.S.C.A. § 5109A (West Supp. 2000); 38 C.F.R. § 3.105(a) 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to assist

VA has a duty to assist in the development of facts relating 
to the appellant's claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (when a law or 
regulation changes after a claim has been submitted, but 
before the administrative or judicial appeal process has been 
concluded, the law which is most favorable to the claimant 
must be applied).  

For the reasons that follow, the Board finds that the recent 
changes in the law brought about by the enactment of the VCAA 
do not have any application or effect on the pending issue.  
Accordingly, the Board can issue a final decision in this 
case because all notice and duty to assist requirements have 
been fully satisfied.  However, in reaching this conclusion, 
it must be stressed that no inference should be drawn that 
the Board is stating that there are no circumstances under 
which the VCAA would be applicable to a claim based on clear 
and unmistakable error; it just is not applicable to the 
claim presented in this particular case.  Cf. Holliday v. 
Gober, 14 Vet. App. 280 (2001).  

VA has a duty to notify the appellant and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The appellant was notified in 
the 1999 rating decision and the April 2000 Statement of the 
Case (SOC) of the requirements needed for clear and 
unmistakable error to be found.  These documents informed the 
appellant of the type of evidence needed to substantiate her 
claim.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the rating decision, 
SOC, and at the personal hearing informed the appellant of 
the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The duty to obtain records 
only applies to records that are "relevant" to the claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. 
§ 5103A(b)(1)); see also Counts v. Brown, 6 Vet. App. 473, 
476 (1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.")  

With clear and unmistakable error claims, there is, by law, 
no additional relevant evidence to be obtained.  The evidence 
necessary to substantiate a motion based on CUE is limited to 
that which existed when the challenged decision was made.  In 
other words, the evidence to be considered is effectively 
frozen at a fixed point in time, precluding additional 
evidentiary development.  Pierce v. Principi, 240 F.3d 1348, 
1353 (Fed. Cir. 2000) (CUE challenge to final RO decision 
limited to evidence in existence at the time of the 
challenged decision); see also Russell v. Principi, 3 Vet. 
App. 310 (1992).  As the United States Court of Appeals for 
the Federal Circuit stated, 

Although the language of [38 U.S.C.A.] § 5109A does 
not expressly limit the evidence that can be 
considered in a CUE challenge to evidence that was 
of record at the time the challenged decision was 
made, the legislative history of the statute, the 
purpose of the statute, and the overall statutory 
scheme for reviewing veterans' benefits decisions 
all indicate that Congress intended the evidence to 
be so limited. 

Pierce , 240 F.3d at 1353. 

VA has no duty to assist a claimant if there is no reasonable 
possibility that VA assistance would help substantiate the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A(a)(2)).  In this case, there is no possibility that 
any evidence could be obtained that would be relevant to the 
legal question involved.  In other words, there is no 
evidence that could be obtained that would have any effect on 
the outcome of this claim.  Also, there is no additional 
notice that could be provided to the appellant as to any 
additional information or lay or medical evidence that she 
could submit in support of her claim.  See Explanatory 
Statement on H.R. 4864, As Amended, 106th Cong. H9912, H9913, 
H9914 (Oct. 17, 2000) ["The compromise agreement enhances 
the notice that the Secretary is now required to provide to a 
claimant and the claimant's representative regarding 
information that is necessary to complete the application.  
The notice would inform the claimant what information (e.g., 
Social Security number, address, etc.), and what medical 
evidence (e.g., medical diagnoses and opinions on causes or 
onset of the condition, etc.) and lay evidence (e.g., 
statements by the veteran, witnesses, family members, etc.) 
is necessary to substantiate the claim."]  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" (of which there is none) to the 
appellant resulting from this Board decision does not affect 
the merits of her claim or her substantive rights and, 
therefore, is deemed to be harmless.  See 38 C.F.R. 
§ 20.1102. 

The appellant claims that there was clear and unmistakable 
error in a July 1968 rating decision that denied her claim 
for service connection for the cause of the veteran's death.  
The laws and regulations regarding service connection for the 
cause of death have remained unchanged since the appellant 
filed her initial claim.  See 38 U.S.C.A. § 1310 (previously 
designated as 38 U.S.C.A. § 410); see also 38 U.S.C.A. 
§§ 1110 and 1112 (previously designated as 38 U.S.C.A. §§ 310 
and 331) (setting forth criteria for establishing service 
connection).  Service connection may be established for the 
cause of a veteran's death when a service-connected 
disability "was either the principal or a contributory cause 
of death."  38 C.F.R. § 3.312(a).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  Therefore, service connection for the cause 
of a veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

The Board has reviewed all the evidence of record.  The 
veteran died in January 1968.  At the time of his death, he 
was service-connected for pulmonary tuberculosis, moderately 
advanced, inactive, with lobectomy, right lower lobe, 
evaluated as 30 percent disabling since January 1961.  The 
final hospitalization records stated he had anoxia secondary 
to massive pneumonitis of unknown etiology.  The autopsy 
established that he had psittacosis, and the history was 
positive for recent purchase and handling of sick birds.  A 
July 1968 rating decision denied service connection for the 
cause of the veteran's death.  In 1974, the appellant 
reopened her claim.  A rating board recommended that service 
connection be granted for the cause of the veteran's death 
based on a difference of opinion.  However, that 
recommendation was denied by Central Office, and a 1974 
decision denied reopening of the claim.  

The appellant filed another claim in 1997, and she submitted 
letters from Dr. Philip Harber stating that the veteran's 
service-connected tuberculosis contributed to his death 
because his compromised lung function limited his ability to 
survive treatment for psittacosis, which is usually not 
fatal.  A July 1999 rating decision granted service 
connection for the cause of the veteran's death.  The 
appellant argues that the 1968 decision was clearly and 
unmistakably erroneous because (1) the RO did not consider 
the benefit of the doubt, (2) a prior rating board had 
recommended her claim be granted in 1974, (3) sufficient 
evidence was of record in 1968 to grant her claim, (4) the RO 
never told her what was needed to prove her claim, and 
(5) the RO failed to sufficiently investigate the veteran's 
death or otherwise assist her in obtaining evidence.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority or except as 
provided in 38 C.F.R. § 3.105.  The appellant was notified of 
the July 1968 rating and her appellate rights in August 1968.  
She did not, at any time, disagree with that decision; 
therefore, it is final.  

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
set forth a three-pronged test to be used in determining 
whether CUE is present in a prior final determination:  
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions in existence at that time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time of the prior determination; 
and (3) a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  The Court has further stated that:

Clear and unmistakable error is a very 
specific and rare kind of "error."  It 
is the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error .... 
If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error ... 
that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994).

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Id. at 44; see also Russell, 3 Vet. App. 310.  Similarly, the 
Court has rejected as being too broad general and unspecified 
allegations of error based on the failure to follow 
regulations, failure to give due process, failure to accord 
benefit of the doubt, failure of duty to assist, and any 
other general, non-specific claim of "error."  See Fugo, 
6 Vet. App. at 44.  Therefore, the appellant's allegations in 
these areas (i.e., that there was sufficient evidence of 
record in 1968 to grant her claim, that the RO did not accord 
her the benefit of the doubt, and that the RO did not assist 
her) are insufficient for a CUE claim.

If a claimant wishes to reasonably raise a CUE claim, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that if true 
would be CUE on its face, the claimant also must give 
persuasive reasons as to why the result of the prior 
determination would have been manifestly different but for 
the alleged error.  Id.  There is a presumption of validity 
to otherwise final decisions, and the presumption is even 
stronger where the decision is being collaterally attacked as 
in a CUE claim.  Id.

The appellant simply has not alleged that the facts contained 
in the record at the time of the 1968 decision were incorrect 
in any manner.  A medical conclusion that the veteran's 
service-connected pulmonary tuberculosis had any effect on 
the cause of his death was not present at the time of the 
July 1968 rating decision, and indeed such evidence was not 
shown until 1997 when the appellant submitted a statement 
from Dr. Harber.  The autopsy report did not show that 
pulmonary tuberculosis contributed significantly or 
materially to cause or hasten the veteran's death.  The 
appellant is, in essence, indicating her disagreement with 
the way the evidence was weighed and evaluated in the 1968 
rating decision.  The appellant has not alleged that the 
statutory and regulatory provisions in effect at the time of 
the 1968 rating decision were incorrectly applied.  The 1968 
rating decision does not reflect a clear failure to consider 
highly probative evidence.  

Therefore, the allegations of error are insufficient to 
support a claim of CUE in this case.  While the Board is 
sympathetic to the appellant's situation, the Board's 
decision on the CUE claim is limited solely to consideration 
of what the law and evidence was at the time of the 1968 RO 
decision, and not what the evidence should have been or shown 
at that time.  The evidence of record in 1968 did not 
establish that the veteran's death was caused by his service-
connected pulmonary tuberculosis.

The medical evidence the appellant submitted from Dr. Harber, 
and upon which her claim was ultimately granted, post-dates 
the 1968 rating decision.  As indicated above, a 
determination regarding CUE is based on the record that 
existed at the time of the prior final decision, and any 
evidence not part of the record at that time may not form the 
basis of a finding that there was CUE.  If additional 
evidence is needed to prove there was error in a final 
decision, then the decision itself was not made in error and 
does not contain CUE.  Pierce, 240 F.3d at 1353.

The Board also notes that this is not a situation 
contemplated by Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), wherein it was held that the RO's failure in the duty 
to assist constituted a grave procedural error and the rating 
decision was therefore not final.  In this case, the 
appellant has not referred to records that the RO failed to 
obtain.  All the veteran's service medical records and 
records related to his death were obtained and associated 
with the claims file.  Rather, this situation is similar to 
that discussed in Simmons v. West, 14 Vet. App. 84 (2000), 
further action sub nom. at Simmons v. Gober, 14 Vet. App. 226 
(2000) (per curiam), wherein it was held that the RO's 
alleged failure to help establish a claim for benefits, in 
that case by providing a VA examination, was not the type of 
grave procedural error that tolled the finality of a rating 
decision.  The appellant argues in this case that the RO 
failed in its duty to solicit medical opinions on her behalf 
or further investigate the cause of the veteran's death.  
However, the RO did not have a duty to solicit medical 
opinions.  Moreover, the autopsy report did not reflect that 
the veteran's service-connected pulmonary tuberculosis, which 
was assigned a 30 percent rating, played any significant role 
in causing or hastening his death.  Therefore, there was no 
suggestion that further investigation into the cause of the 
veteran's death was needed.

When a rating board recommended in 1974 that the appellant's 
claim be granted, it was based on a difference of opinion.  
Whenever a rating board is of the opinion that a revision of 
a previous decision is warranted on the facts of record in 
the case at the time the decision in question was rendered, 
that is a difference of opinion being involved, rather than a 
finding of clear and unmistakable error, a recommendation is 
made to Central Office.  The appellant is incorrect that the 
recommendation made in 1974, based on difference of opinion, 
proves there was CUE in the 1968 rating decision.  It merely 
meant that a rating board looked at the same facts and 
decided a different outcome was plausible - not that the 
initial decision was objectively wrong.  

Accordingly, the Board finds that the appellant's allegations 
cannot be considered to have raised a valid claim of CUE.  In 
essence, she feels that she should have been granted service 
connection for the cause of the veteran's death earlier than 
1997.  However, she has not pointed to any error of fact or 
any error in the application of the law which is such that it 
would compel the conclusion that the result would have been 
manifestly different but for the error.  The issue in this 
case is a legal one, that is, whether the appellant has met 
the legal requirements for pleading CUE.  In this case, the 
facts are not in dispute, and application of the law to the 
facts is dispositive.  Where there is no entitlement under 
the law to the benefit sought, the appeal must be terminated.  
Sabonis v. Brown, 6 Vet. App. 426 (1994); see also Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995).


ORDER

Having found that the appellant failed to comply with the 
legal requirements to plead a claim of clear and unmistakable 
error in a July 1968 rating decision, the appeal is denied.

		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

 

